35 F.3d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John W. WATERMAN, Petitioner-Appellant,v.William PERRILL, Warden, Respondent-Appellee.
No. 93-16318.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 7, 1994.*Decided Sept. 13, 1994.

Before:  HALL, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
John Waterman appeals pro se the district court's dismissal of his petition for writ of mandamus.  We affirm for the reasons set forth in the district court's order.  We decline to consider Waterman's other challenges to his conviction and sentence, raised for the first time in this appeal.   See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990).


3
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3